DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santoso et al. (US 2016/0177151 A1) in view of Ishii et al. (US 7341793 B2) and in further view of Matsuda et al. (US 2020/0087542 A1), and in light of the evidence provided by Nakamura et al. (US 6414073 B1), McGee et al. (US 2009/0311472 A1) and Schroeyers et al. (US 2016/0177141 A1).

Regarding claim(s) 1-12, Santoso teaches a surface protection film comprising a core layer between an adhesion layer and a release layer (current claim 8, current claim 10), and comprising a mixture of low density polyethylene (LDPE) and high density polyethylene (HDPE) in a weight ratio of 60:40 to 40:60 (i.e., 40-60 wt% LDPE and 40-60 wt% HDPE, current claims 11-12) (para 0027), which said release layer comprises one polyolefin (consists essentially of) such as, inter alia, LDPE (current claim 9) (para 0029).  
Santoso also teaches that the adhesion layer demonstrates an Adhesion Build Value, which is presently disclosed as a ratio of the peel (i.e. the adhesion values of the prior art) at an elevated temperature to the peel at room temperature, to a textured polycarbonate substrate (“Ra” of para 0025 and 0032) of 211.9 g/in to 126.6 g/in (para 0039, Table 3, Example 10), or approximately 1.7 (Adhesion Build Value of less than 2.5 or less than 2.0 of current claims 1-2)
	Santoso further teaches that the adhesion layer comprises a hydrogenated styrene-butadiene block polymer (first hydrogenated styrene block copolymer) having a styrene content of 34 wt% and a melt flow rate (MFR) of 48 at 230 °C and 2.16 kg (current claim 4), the latter of which is inversely proportional to the viscosity of the block polymer (para 0015-0021); and that the adhesion layer comprises 15-90% by weight of the styrene block copolymer, 10-50%by weight of LDPE and 10-35% by weight of HDPE (polyethylene) (para 0022-0024), all three % by weight ranges of which overlaps that presently claimed (current claim 6).
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Santoso is silent to the adhesion layer further comprising a second hydrogenated styrene block copolymer different from the first hydrogenated styrene block copolymer (current claim 1), comprising 65 wt% styrene and having an MFR at 230 °C and 2.16 kg of 0.4 grams/10 minutes (current claim 5), and wherein the adhesion layer comprises 15-35 wt% of the first hydrogenated styrene block copolymer and 5-25 wt% of the second hydrogenated styrene block copolymer (current claim 7).

However, Ishii teaches a heat-sealing film having a sealant layer made of a resin composition comprising (a) 5-50 wt % of a styrene/conjugated-diene block copolymer comprising 50 to 95 wt % of styrene, which overlaps that presently claimed for the recited second hydrogenated styrene block copolymer (different from the first hydrogenated styrene block copolymer, 65 wt% styrene, current claim 5); (b) 5 to 50 wt % of an ethylene/-olefin random copolymer; and (c) 5 to 70 wt % of a styrene/conjugated-diene block copolymer comprising 10 to 50 wt % of styrene (abstract). The Examiner notes that the wt % for components (a) and (c) overlaps that presently recited for the first hydrogenated styrene block copolymer and the second hydrogenated styrene block copolymer (current claim 7).
Ishii also teaches that the wt % range for component (a) is selected to provide a balance of adequate film-forming and temperature-dependent peel strengths, and that the wt % range for component (c) is selected to provide a balance of sealing and film-forming (column 2, lines 45-57).

In addition, Matsuda teaches that adhesive compositions comprising two styrene block copolymers, wherein one of the block copolymers comprises a styrene content of 15-35 wt % and the other of the block copolymers comprises a styrene content of 40 to 70 wt % provides a balance of initial adhesive strength, adhesive strength after curing and heat resistance (para 0061-0062).  Matsuda also teaches that a low viscosity (i.e. a high MFR) provides wettability on an adherend towards improving adhesive strength (para 0079).

While Santoso/Ishii/Matsuda do not specify the MFR for the styrene/conjugated-diene block copolymer comprising 50 to 95 wt % of styrene, it is respectfully noted that, as set forth in Santoso (see above), MFR is inversely proportional to the viscosity of the block polymer.  The Examiner also respectfully notes that it is established in the art that the content of the styrene content in styrene block copolymers is chosen to adjust the cohesion of a pressure-sensitive adhesive (PSA) as evidenced by Nakamura (see column 1, lines 51-55 therein); that elastomeric styrene block copolymers provide toughness and lower stiffness as indicated by elongation at break, and that the content of the styrene content in styrene block copolymers is inversely proportional to the elastomeric nature of block copolymers as evidenced by McGee (see para 0047 therein); and the viscosity can be controlled by varying the styrene content as evidenced by Schroeyers (see para 0005 therein).
It is further respectfully noted that it is established in the art that polyethylene is included with styrenic thermoplastic elastomers to improve strength and toughness as evidenced by Williams (see column 1, lines 39-51 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesion layer of Santoso with the presently claimed first and second hydrogenated styrene block copolymers having the presently claimed styrene content and MFR, and in the presently claimed proportions, and the presently claimed LDPE and HDPE, and in the presently claimed proportions, towards a balance of adequate film-forming, temperature-dependent peel strengths, sealing, toughness, elasticity, crystallinity (HDPE versus LDPE), and/or viscosity required of the prior art’s intended application as in the present invention.

While the Adhesion Build Value presently claimed was determined at an elevated temperature of 90 °C for 10 minutes while Example 10 of the prior art noted above was determined at an elevated temperature of 90 °C for 5 minutes, and while the Adhesion Build Value of said Example 10 of the prior art was approximately 1.7 and that presently recited in current claim 3 is less than 1.5, one skilled in the art would recognize the import of adjusting the a ratio of the peel at an elevated temperature to the peel at room temperature, as well as the means to do so via varying the above-noted properties or combination of said properties, based on the adhesion required at room temperature and at the elevated temperature(s) of use, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/3/2022